Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1-11 are objected to because of the following informalities:  the preamble of the claim nor the body of the claim failed to cited any physical elements, devices, for performing the method steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, and 15, it is not clear what it meant by “a ratio between the second SCS and the first SCS is at least 4” as cited in each claim.  Please clarity what ratio the gap length? The slots? Symbols?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-19, 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JIANG et al. (US 2021/0022191 A1), hereinafter JIANG .
Regarding claim 1, JIANG discloses a method of wireless communication, comprising: 
determining a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission (first sub-carrier spacing 120 kHZ and a second sub-carrier spacing 240 kHz for SSBs transmission, see ¶ 0059, 0061); 
determining a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 
transmitting or receiving an SSB based on the SSB structure (transmitting the SSBs, see ¶ 0059, 0061). 
Regarding claim 2, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes 

Regarding claim 3. The method of claim 1, wherein determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSB symbols when the first SCS is 120 kHz or 240 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz or 240 kHZ, see ¶ 0059, 0061). 
Regarding claim 4, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that a ratio between the second SCS and the first SCS is at least 4 (see figures 8-13 show the ratio between the first SCS 120 kHZ and 240 kHZ). 
Regarding claim 5, JIANG discloses transmitting or receiving at least one uplink symbol using the second SCS during the at least one gap between SSB symbols (figures 8, 11-13 show either DL or UL symbol between SSBs). 
Regarding claim 6, JIANG discloses a length of the at least one gap is a function of the first SCS and the second SCS (the number of gap OFDM symbols between different SSBs may vary, see ¶ 0058, 0059, 0075, 0076). 
JIANG discloses the length of the at least one gap is at least a number of symbols of the first SCS that includes a full slot of the second SCS and time for beam and direction switching (FIG. 9 and FIG. 10 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 120 kHz, in this case, there is a gap of at least four OFDM symbols between every two SSBs. FIG. 11 and FIG. 12 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 240 kHz, in this case, there is a gap of at least eight OFDM symbols between every two SSBs., see ¶ 0061). 
Regarding claim 8, JIANG discloses wherein the full slot of the second SCS is not aligned with a slot boundary of the first SCS (figures 11-13 show SSB 240 kHZ SCS is not aligned with a slot boundary of the first SCS 120kHZ see figure 8-9). 
Regarding claim 12, JIANG discloses an apparatus for wireless communication, comprising: a memory; and at least one processor coupled to the memory and configured to: 
determining a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission (first sub-carrier spacing 120 kHZ and a second sub-carrier spacing 240 kHz for SSBs transmission, see ¶ 0059, 0061); 
determining a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 

Regarding claim 13, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap when the first SCS or the second SCS is at least 120 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz, see ¶ 0059, 0061). 

Regarding claim 14, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSB symbols when the first SCS is 120 kHz or 240 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz or 240 kHZ, see ¶ 0059, 0061).
Regarding claim 15, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that a ratio between the second SCS and the first SCS is at least 4  (see figures 8-13 show the ratio between the first SCS 120 kHZ and 240 kHZ).
Regarding claim 16, JIANG discloses transmitting or receiving at least one uplink symbol using the second SCS during the at least one gap between SSB symbols 
Regarding claim 17, JIANG discloses a length of the at least one gap is a function of the first SCS and the second SCS (the number of gap OFDM symbols between different SSBs may vary, see ¶ 0058, 0059, 0075, 0076). 
Regarding claim 18, JIANG discloses the length of the at least one gap is at least a number of symbols of the first SCS that includes a full slot of the second SCS and time for beam and direction switching (FIG. 9 and FIG. 10 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 120 kHz, in this case, there is a gap of at least four OFDM symbols between every two SSBs. FIG. 11 and FIG. 12 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 240 kHz, in this case, there is a gap of at least eight OFDM symbols between every two SSBs., see ¶ 0061).

Regarding claim 19, JIANG discloses wherein the full slot of the second SCS is not aligned with a slot boundary of the first SCS (figures 11-13 show SSB 240 kHZ SCS is not aligned with a slot boundary of the first SCS 120kHZ see figure 8-9).
Regarding claim 23, JIANG discloses an apparatus for wireless communication, comprising: 
means for determining a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission (first sub-
means for determining a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 
means for transmitting or receiving an SSB based on the SSB structure (transmitting the SSBs, see ¶ 0059, 0061).
Regarding claim 24, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap when the first SCS or the second SCS is at least 120 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz, see ¶ 0059, 0061). 

Regarding claim 25, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSB symbols when the first SCS is 120 kHz or 240 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz or 240 kHZ, see ¶ 0059, 0061).
Regarding claim 26, JIANG discloses transmitting or receiving at least one uplink symbol using the second SCS during the at least one gap between SSB symbols (figures 8, 11-13 show either DL or UL symbol between SSBs).

Regarding claim 27, JIANG discloses the length of the at least one gap is at least a number of symbols of the first SCS that includes a full slot of the second SCS and time for beam and direction switching (FIG. 9 and FIG. 10 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 120 kHz, in this case, there is a gap of at least four OFDM symbols between every two SSBs. FIG. 11 and FIG. 12 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 240 kHz, in this case, there is a gap of at least eight OFDM symbols between every two SSBs., see ¶ 0061).
Regarding claim 30, JIANG discloses a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to: 
determine a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission (first sub-carrier spacing 120 kHZ and a second sub-carrier spacing 240 kHz for SSBs transmission, see ¶ 0059, 0061); 
determine a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 
transmit or receive an SSB based on the SSB structure (transmitting the SSBs, see ¶ 0059, 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 20-22, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of KANG et al. US 2021/0306967 A1), hereinafter KANG.
	Regarding claims 9-10, 20-21, 28, JIANG fails to disclose determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSBs when the first SCS is 480 kHz or greater or performing analog beam switching during the at least one gap between SSBs. 
In the same field of endeavor, KANG discloses the subcarrier spacing may be 480kHz (see ¶ 070), the performing analog beam switching (see ¶ 0089, 0091, 0092, 0093).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KANG’s teaching in the network taught by JIANG to comply with current 5G communication system which support 120kHz, 240kHz, 480kHz subcarrier spacings. 
JIANG discloses the at least one gap between SSBs includes at least one gap between every pair of SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061).

Regarding claim 22, JIANG discloses the at least one gap between SSBs includes at least one gap between every pair of SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061).

Regarding claim 29, JIANG discloses the at least one gap between SSBs includes at least one gap between every pair of SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061).

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412